Cite as 2014 Ark. App. 713

                 ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                      No. CR-13-1094


MOSES A. KIMMONS                                  Opinion Delivered   December 17, 2014
                               APPELLANT
                                                  APPEAL FROM THE CRITTENDEN
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. CR-2010-752]

STATE OF ARKANSAS                                 HONORABLE JOHN N.
                                 APPELLEE         FOGLEMAN, JUDGE

                                                  REBRIEFING ORDERED; MOTION
                                                  DENIED




                               RITA W. GRUBER, Judge


       In June 2010, Moses A. Kimmons pleaded guilty to felon in possession of a firearm and

was sentenced to three years’ imprisonment in the Arkansas Department of Correction and

three years’ suspended imposition of sentence, subject to certain written conditions. The State

subsequently filed a petition to revoke, alleging that he had violated conditions including the

condition that he not possess a Schedule VI controlled substance. At the September 2013

revocation hearing, parole officer Chancey Rainey testified that Kimmons had pleaded guilty

in April 2013 to misdemeanor possession of marijuana. See Ark. Code Ann. § 5-64-215(a)(1)

(Supp. 2013) (listing marijuana as a Schedule VI controlled substance). The circuit court

found that Kimmons by his own admission had violated terms and conditions by possessing

marijuana. The court then granted the petition to revoke and sentenced Kimmons to thirty-
                                  Cite as 2014 Ark. App. 713

six months’ imprisonment in the Arkansas Department of Correction.

       As is allowed by Rule 4-3 of the Rules of the Arkansas Supreme Court and Court of

Appeals, Kimmons’s counsel brings a no-merit appeal and a motion asking to be relieved as

counsel. A copy of counsel’s brief and a letter notifying appellant of his right to file a list of

pro se points for reversal were sent by certified mail to Kimmons’s last known address, but the

packet was returned with a notation that the address did not exist. Counsel has no additional

contact information, and Kimmons has not filed points for reversal.

       The argument section of counsel’s no-merit brief, despite fairly discussing the evidence

that supports the circuit court’s finding that Kimmons violated conditions, fails to discuss other

rulings that were adverse to Kimmons. We direct counsel’s attention to the requirement that

a no-merit argument must include “a list of all rulings adverse to the defendant made by the

circuit court . . . with an explanation as to why each adverse ruling is not a meritorious ground for

reversal.” Ark. R. Crim P. 4-3(k)(1) (emphasis added). See also Brady v. State, 346 Ark. 298,

302, 57 S.W.3d 691, 694 (2001) (stating that the appellate court “cannot affirm an appellant’s

conviction without any discussion as to why a particular ruling by the trial court should not

be meritorious grounds for reversal”). There are also deficiencies, or perhaps typographical

errors, in the addendum section of counsel’s brief: its table of contents refers to several

documents that do not comport with the record in this case, and the pagination of the

addendum includes two separate documents with identical pagination (the criminal-cost bill

and the petition for revocation).

       The briefing deficiencies we have mentioned are not to be taken as an exhaustive list.


                                                 2
                                  Cite as 2014 Ark. App. 713

We direct counsel to familiarize himself with the requirements of Rule 4-3(k)(1) and the case

law we have cited. Counsel’s substituted brief, abstract, and addendum are due within fifteen

days from the date of this opinion. Ark. Sup. Ct. R. 4-2(b)(3) (2014). We express no opinion

as to whether the new appeal should address the merits or should be made pursuant to Rule

4-3(k)(1). If a no-merit brief is filed, counsel’s motion and brief will be forwarded by the clerk

to appellant so that, within thirty days, he again will have the opportunity to raise any points

he chooses in accordance with Ark. Sup. Ct. R. 4-3(k)(2). In either instance, the State shall

be afforded the opportunity to file a response brief.

       Rebriefing ordered; motion denied.

       GLOVER and BROWN, JJ., agree.

       Gary J. Barrett, for appellant.

       No response.




                                               3